United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 99-2739
                                   ___________

Russell M. Boles,                     *
                                      *
            Appellant,                *
                                      * Appeal from the United States
      v.                              * District Court for the
                                      * District of Minnesota.
Corrections Corporation of America;   *
Transcor America, Inc.,               *      [UNPUBLISHED]
                                      *
            Appellees.                *
                                 ___________

                         Submitted: November 4, 1999
                             Filed: December 6, 1999
                                 ___________

Before BEAM, LOKEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                           ___________

PER CURIAM.

      Russell M. Boles appeals the district court&s1 orders dismissing his 42 U.S.C.
§ 1983 complaint against a prisoner-transport company and a prison-management
company, and denying his subsequent motion for relief under Federal Rule of Civil
Procedure 60(b). Having carefully reviewed the record, we conclude that the district


      1
        The HONORABLE DONOVAN W. FRANK, United States District Judge for
the District of Minnesota, adopting the report and recommendation of the
HONORABLE JONATHAN G. LEBEDOFF, United States Magistrate Judge for the
District of Minnesota.
court properly dismissed the complaint under 42 U.S.C. § 1997e(c)(1), for the reasons
explained in the district court&s order. Further, we conclude that extraordinary
circumstances do not exist in this case to warrant Rule 60(b) relief, and thus the district
court did not abuse its discretion in denying such relief. Accordingly, we affirm. See
8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                            -2-